              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 1 of 21


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

TIFFANY WILSON and MICHAEL
BROFMAN, on behalf of themselves and all
others similarly situated,

Plaintiffs,
                                                   Civil Action No. ___________
v.
                                                 CLASS ACTION COMPLAINT
MASTERCARD INC., and MASTERCARD
INTERNATIONAL INC.,                                JURY TRIAL DEMANDED

Defendants.
                  Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 2 of 21




                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 2
THE PARTIES................................................................................................................................ 7
          A.         Defendants .............................................................................................................. 7
          B.         Plaintiffs .................................................................................................................. 8
FACTUAL ALLEGATIONS ......................................................................................................... 9
          A.         Overview of the Payment Card Foreign Exchange Market .................................... 9
          B.         Applicable Contractual Provisions ....................................................................... 12
          C.         Mastercard Imposed Inflated Foreign Exchange Rates in Violation of the
                     Mastercard Rules .................................................................................................. 13
CLASS ACTION ALLEGATIONS ............................................................................................. 15
CLAIMS FOR RELIEF ................................................................................................................ 17
PRAYER FOR RELIEF ............................................................................................................... 19
DEMAND FOR JURY TRIAL .................................................................................................... 20




                                                                        1
             Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 3 of 21




       Plaintiffs Tiffany Wilson and Michael Brofman (“Plaintiffs”) alleges the following claims

for relief against Defendants Mastercard Inc. and Mastercard International Inc. (together referred

to as “Mastercard” or “Defendants”).

                                        INTRODUCTION

        1.     Defendants Mastercard Inc. and Mastercard International Inc. are together a U.S.-

based multinational financial services corporation that processes electronic funds transfers

throughout the world through its electronic payments network, most commonly through

Mastercard-branded credit cards, debit cards, and prepaid cards (collectively, “payment cards”).

        2.     Plaintiffs and members of the proposed Classes are Mastercard payment card

cardholders in the U.S. who were issued Mastercard-branded payment cards, and used those cards

to transact in foreign currencies.

        3.     Mastercard does not issue payment cards directly to consumers. Instead, they

provide financial institutions with Mastercard-branded payment products that the financial

institutions then use to offer payment cards to their cardholders.

        4.     Mastercard requires the banks that issue Mastercard-branded payment cards (the

“member banks” or “issuing banks”) to agree to be bound by certain rules of Mastercard (the

“Mastercard Rules”).1 These Rules provide, inter alia, that the foreign exchange (“FX”) rates

applied to consumer payment card transactions in foreign currencies for each day will either be

wholesale FX market rates or a government-mandated rate. The vast majority of jurisdictions do

not have government-mandated rates.




1
 Available at https://www.mastercard.us/content/dam/mccom/global/documents/mastercard-
rules.pdf.


                                                 2
               Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 4 of 21




          5.    The Mastercard Rules also state that the member banks should provide specific

disclosures to member bank payment card cardholders describing what FX rates will be imposed.

          6.    Member banks require all of their cardholders, including Plaintiffs and members of

the proposed Classes, to agree to the terms of standardized credit card agreements and debit card

agreements (together, the “Cardholder Agreements”) as a condition of being issued a Mastercard-

branded payment card.

          7.    The member banks include language referencing the Mastercard Rules in their

Cardholder Agreements, promising their cardholders, including Plaintiffs and Class Members, that

the FX rates applied to foreign transactions will be either wholesale market rates or, in jurisdictions

that have them, government-mandated rates.2

          8.    Contrary to the Mastercard Rules and the Cardholder Agreements, the FX rates

applied to payment cardholder transactions do not represent rates available in the wholesale FX

market.

          9.    Further, even when the FX rates imposed by Mastercard are within the trading

ranges of the individual currencies within the wholesale market for the applicable dates, the

methods by which the rates are imposed are unfair, in bad faith, and therefore in violation of the

Mastercard Rules and the Cardholder Agreements.




2
   Some countries use fixed exchange rate systems, sometimes called a pegged exchange rate, in
which their respective currency’s value is fixed or pegged by a monetary authority against the
value of another currency, such as the U.S. Dollar. For example, the Bermudian dollar is pegged
to the U.S. Dollar at a one-to-one ratio by the Bermuda Monetary Authority. Mastercard does not
apply government-mandated exchange rates for foreign payment card transactions in the limited
set of countries that have adopted fixed exchange rate systems; instead, they adjust the rates to
provide a profit for themselves. For all other currencies, the Mastercard Rules and the Cardholder
Agreements provide that wholesale FX market rates must be applied.


                                                  3
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 5 of 21




        10.    Based on the language of the Mastercard Rules regarding exchange rates—and the

identical language set forth in the Cardholder Agreements—cardholders reasonably expect (and

are led to believe) that the banks will charge wholesale rates that bear some resemblance to the

rates that Mastercard and the banks themselves receive when transacting in foreign currencies to

facilitate the cardholders’ transactions. In fact, however, the banks and Mastercard rarely engage

in wholesale market transactions to facilitate the cardholders’ transactions, but when they do, they

will charge and/or be charged genuine wholesale rates. Mastercard settles much of the transactions

by U.S. cardholders with foreign merchants in U.S. Dollars, meaning neither the banks nor

Mastercard engage in any currency conversion at all. In these instances, the need for any currency

conversion at all is a pure fiction, and any hidden charge for the same, and/or the manipulation of

FX rates in breach of the Mastercard Rules and the Cardholder Agreements, is unlawful and

unjustly enriches Mastercard to the detriment of Mastercard cardholders. While the price the U.S.

cardholder was quoted was in a foreign currency at the point of sale, the cardholder’s account was

in fact debited in U.S. Dollars, and the foreign merchant was typically paid in the foreign

merchant’s domestic currency.

        11.    Even in transactions that Mastercard actually settles in foreign currencies, the need

for currency exchange is minimal. Mastercard is engaged in multilateral global transactions on a

massive scale (i.e., doing multiple transactions in both directions—e.g., U.S. Dollars to Euros, and

Euros to U.S. Dollars). As a result of all these transactions, Mastercard is constantly in possession

of large amounts of various currencies. Given its own currency balances, Mastercard only needs

to engage in foreign currency transactions to settle any net currency settlement requirements.

        12.    In sum, the FX rates Mastercard imposes and that banks charge cardholders for

foreign transactions are largely a fiction and represent a non-transparent charge. They bear no




                                                 4
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 6 of 21




resemblance to any exchange rate obtained or which could be obtained by the banks or Mastercard

in wholesale markets, as many times Mastercard exchanged no currency whatsoever (because the

transaction was settled in U.S. Dollars or because Mastercard had foreign currency on hand to

settle the transaction with the foreign merchant) or traded at spot or forward FX prices.

        13.    Instead of approximating the issuing banks and Mastercard’s actual costs of

acquiring foreign currency to settle transactions, the rates Mastercard imposes and member banks

charge consumers for FX transactions are designed to maximize profits for the banks and

Mastercard. Specifically, the rates imposed vary based on the direction of the transaction, and are

always in the banks’ and Mastercard’s favor. For example, for any given processing date, the rate

imposed for converting U.S. Dollars to Euros will be significantly different from the inverse rate

for converting Euros to U.S. Dollars. In both instances, it will be outside—or at the very high end

of—the daily ranges of wholesale market rates for each currency conversion. This means that the

cardholder will always get the worst rate and Mastercard will always get the best rate.

        14.    Wholesale FX market participants make offers to purchase foreign currencies

(referred to as a “bid” price), sell FX (the “ask price”), and the difference between the bid and the

ask is called the “bid-ask spread.” Because the trading volume is so large, bid-ask spreads in the

wholesale FX market are generally exceedingly small.

        15.    Because the rates imposed by Mastercard need not be contemporaneous (i.e., from

a bid-ask at a given point in time on the wholesale market), the spread between the two rates

imposed by Mastercard for each currency pair (e.g., the spread between the rates for Euros to U.S.

Dollars and for U.S. Dollars to Euros) exceeds the normal bid-ask spread by considerable margins,

much greater than those at any given point in time on the markets themselves. In other words,

Mastercard and banks are creating a fictional bid-ask spread (the highest rate in the day versus the




                                                 5
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 7 of 21




lowest rate in the day), and then manipulating the rate applied to Class Member transactions so

that the members of the proposed Classes either always get the worst possible rate in either

direction, or in fact are applied rates that are even outside of this fictional bid-ask spread, making

it even worse for these consumers. This practice renders the promise of a rate from the wholesale

markets illusory, as Mastercard is acting in a way no party to the contract would have reasonably

expected—not to impose a bid-ask from the markets at any given point in time, but to impose a

bid from one point in time, and an ask from an entirely different point in time—and then applying

the worst possible rate for the cardholder in every case in both directions.

        16.    This means that the FX rates imposed are excessively costly for cardholders and

unreasonably profitable for the banks and Mastercard.

        17.    Mastercard makes money on the difference between the rate it imposes on

consumers to engage in the foreign transaction, and the rate (if any) Mastercard actually pays to

acquire the foreign currency used to settle the transaction. When transactions are settled in the

consumer’s home currency (where no foreign currency is used at all), Mastercard’s hidden

manipulation of the FX rates charged to cardholders enables Mastercard to profit at the expense of

cardholders. Because Mastercard also receives a percentage of the value of each transaction as a

processing fee, it also benefits directly from inflated transaction amounts.

        18.    Members of the proposed Classes transacted millions of dollars in foreign

currencies with their Mastercard-branded payment cards during the relevant time period.

Mastercard’s illegal conduct has caused Plaintiffs and the Class Members to pay more for foreign

transactions than they would have paid if Mastercard had complied in good faith with its

contractual obligations to charge wholesale FX market rates rather than contrived rates. Class

Members paid more because the FX rates were less favorable than those promised in the relevant




                                                  6
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 8 of 21




contracts (thereby diminishing Class Members’ purchasing power) and also because Mastercard’s

conduct inflated the amount involved in each transaction, thereby causing Class Members to pay

higher foreign transaction fees, which are usually charged as a percentage of the total transaction

amount, and to pay more in credit card interest than they would have paid had to pay had the

transaction value had not been improperly inflated.

               JURISDICTION, VENUE, AND INTERSTATE COMMERCE

        19.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d), in that this is

a class action in which the aggregate amount in controversy exceeds the sum of $5,000,000,

exclusive of interest and costs, and in which some members of the proposed Classes are citizens

of a state different from Mastercard.

        20.    The Court has personal jurisdiction over Mastercard because Mastercard’s acts

giving rise to Plaintiffs’ claims took place, in substantial part, in New York generally and this

District specifically. Mastercard has continuously and systematically transacted FX in this District

and throughout the United States. Mastercard is headquartered in, maintains its principal place of

business in, and maintains offices in Purchase, New York .

        21.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b). Mastercard resides,

transact business, is found, and has agents in this District. Additionally, a substantial part of the

events giving rise to Plaintiffs’ claims occurred in this District, and a substantial portion of the

affected interstate trade and commerce described herein has been carried out in this District.

                                          THE PARTIES

       A.      Defendants

        22.    Defendants Mastercard Inc. and Mastercard International Inc. are Delaware

corporations with their principal place of business in Purchase, New York.




                                                 7
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 9 of 21




       B.      Plaintiffs

        23.    Plaintiff Tiffany Wilson is an individual and a resident of Raeford, North Carolina.

During the relevant time period, Ms. Wilson transacted in New Zealand Dollars (“NZD”),

Peruvian Sol (“PEN”), and Chilean Pesos (“CLP”), with her Capital One issued Mastercard-

branded credit card. In violation of the Mastercard Rules and Capital One’s agreements with Ms.

Wilson, Mastercard imposed rates for Ms. Wilson’s transactions that were outside the range of

bid-ask spreads on wholesale market rates (for some transactions) and at the very high end of

wholesale rates (for other transactions) for U.S. Dollar to in New Zealand Dollars (“NZD/USD”),

U.S. Dollar to Peruvian Sol (“USD/PEN”), and U.S. Dollar to Chilean Pesos (“GBP/CLP”)

exchange rates. Mastercard imposed these rates not in good faith, but in an effort to maximize

Mastercard’s profits at Ms. Wilson’s expense, in violation of the Mastercard Rules and Ms.

Wilson’s reasonable expectations that Mastercard would act in good faith in imposing exchange

rates. The FX rates that Mastercard imposed on Ms. Wilson’s transactions were more costly to Ms.

Wilson than they would have been if the rates had been imposed reasonably from within the

wholesale market rate range pursuant to the Mastercard Rules and the Cardholder Agreement

between Ms. Wilson and Capital One.

        24.    Plaintiff Michael Brofman is an individual and a resident of Denver, Colorado.

During the relevant time period, Mr. Brofman engaged in at least one payment card transaction in

Australian Dollars (“AUD”) with his Capital One issued Mastercard-branded debit card. In

violation of the Mastercard Rules and Capital One’s agreements with Mr. Brofman, Mastercard

imposed rates for Mr. Brofman’s transaction(s) that was outside the range of bid-ask spreads on

wholesale market rates (for some transactions) and at the very high end of wholesale rates (for

other transactions) for U.S. Dollar to Australian Dollar (“USD/AUD”) exchange rates. Mastercard




                                                8
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 10 of 21




imposed these rates not in good faith, but in an effort to maximize Mastercard’s profits at Mr.

Brofman’s expense, in violation of the Mastercard Rules and Mr. Brofman’s reasonable

expectations that Mastercard would act in good faith in imposing exchange rates. The FX rates

that Mastercard imposed on Mr. Brofman were more costly to Mr. Brofman than they would have

been if the rates had been imposed reasonably from within the wholesale market rate range

pursuant to the Mastercard Rules and the Cardholder Agreement between Mr. Brofman and Capital

One.

                                   FACTUAL ALLEGATIONS

       A.       Overview of the Payment Card Foreign Exchange Market

        25.     When a U.S. consumer makes a payment card transaction in U.S. Dollars with a

U.S. merchant, the merchant runs the physical card (or card information, for an online or phone

order) through its payment card terminal, the card information is submitted to Mastercard’s

electronics payment system, and the system sends information about the transaction to the

cardholder’s issuing bank to make sure the cardholder has enough money or credit available to

complete the purchase, and to confirm that the card is valid and not lost, stolen, fake or expired.

The transaction is then approved or declined. For approved transactions, the merchant’s account

is credited in U.S. Dollars (minus an “interchange fee” paid by the merchant to the bank that issued

the consumer’s card) and the consumer’s account is debited for the full amount of the transaction

in U.S. Dollars. Mastercard sets default interchange fees on payment card transactions that

merchants are required to pay to the issuing banks.

        26.     When a U.S. consumer makes a payment card transaction in a foreign currency with

an overseas merchant, the consumer’s payment card account is debited for the transaction in U.S.

Dollars, and the merchant is credited for the transaction in either its home currency or some other




                                                 9
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 11 of 21




agreed-upon currency, such as U.S. Dollars (minus the interchange fee). Regardless of the currency

in which the transaction is actually settled, Mastercard performs a calculation whereby the amount

the consumer pays is determined as if the transaction had been settled in a foreign currency. The

exchange rate used for this purpose is determined by Mastercard.

        27.      The exchange rate used by Mastercard to convert foreign currencies is applied on

the “processing date” of each foreign payment card transaction. The processing date for a payment

card transaction is the date on which the issuing bank submits the transaction information to

Mastercard and Mastercard accepts that information.

        28.      For many payment card foreign transactions, the issuing bank charges a “foreign

exchange fee,” calculated as a percentage of the total transaction amount. Issuing banks generally

charge foreign transaction fees ranging from 0% (i.e., no foreign transaction fee) to 3%.

        29.      Payment card contracts between consumers and issuing banks provide that

conversion rates for foreign transactions will be determined by Mastercard pursuant to

Mastercard’s operating procedures. Mastercard’s operating procedures for currency conversions

are set forth in the Mastercard Rules.

        30.      The largest participants in the wholesale FX market are dealer banks such as

JPMorgan, Deutsche Bank, Citigroup, Barclays, UBS, and HSBC. Dealer banks trade foreign

currency with each other and with other large financial institutions including Mastercard.

Wholesale FX market rates are streamed to dealer banks in real time on major multi-bank FX

trading platforms including Reuters and Bloomberg. Wholesale FX market participants use these

platforms to make offers to purchase foreign currencies and analyze historical wholesale FX

market prices.




                                                10
               Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 12 of 21




         31.     Mastercard also engages in foreign currency transactions with dealer banks.

Mastercard engages in such transactions to mitigate the risk associated with foreign currency

exchange rate fluctuations,3 and to obtain currencies necessary to cover cardholders’ foreign

currency payment card transactions.

         32.     However, Mastercard does not engage in parallel foreign currency transactions on

the wholesale FX market for individual cardholder transactions, either on a per-transaction basis,

or even on a daily basis.

         33.     Instead, Mastercard maintains derivative contracts and reserves of currency and

move funds between reserves as needed.4

         34.     As one court found, Mastercard’s foreign currency conversion costs are “minimal.”

Schwartz v. Visa Int’l Corp., No. 822404-4, 2003 WL 1870370, at *43 (Cal. Super. Ct. Apr. 7,

2003).

         35.     Because Mastercard generally settles foreign transactions in both directions for a

given currency pair (e.g., Mastercard has U.S. cardholders making purchases both in Europe and

European cardholders making purchases in the U.S.), Mastercard is only required to “settle” the

net amount of each given currency for each day. In other words, if Mastercard processed $1 billion

in transactions from Euros to U.S. Dollars and the same amount from U.S. Dollars to Euros on a




3
  See infra n.11.
4
 “ rough December 31, 2020, our approach to manage our transactional currency exposure
consisted of hedging a portion of anticipated revenues impacted by transactional currencies by
entering into foreign exchange derivative contracts, and recording the related changes in fair value
in general and administrative expenses on the consolidated statement of operations. Beginning in
January 2021, we started to formally designate certain newly-executed foreign exchange derivative
contracts, which meet the established accounting criteria, as cash ﬂow hedges.” Mastercard Inc.
Form 10-K for ﬁscal year ended December 31, 2020, https://d18rn0p25nwr6d.cloudfront.net/CIK-
0001141391/270dc0aa-fd4b-4ae7-90d3-6a086c010411.pdf.18


                                                 11
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 13 of 21




particular day, Mastercard would not need to engage in any actual FX transactions in the wholesale

market on that day.

        36.     Moreover, in many instances where U.S. consumers are quoted a price in a foreign

currency (i.e., Euros), Mastercard settles the transactions with the foreign merchant using U.S.

Dollars. In these instances, no foreign currency whatsoever is required. The U.S. consumer’s

account is debited in U.S. Dollars, and the merchant is paid in U.S. Dollars. Mastercard has no

foreign exchange risk for these transactions. The idea that the consumer purchases in a foreign

currency in such a transaction is a pure fiction.

        37.     For all these reasons, the FX rates that Mastercard imposes on cardholders are not

representative of the rates Mastercard actually pays for foreign currency. Nor are they reflective

of any other costs associated with currency conversion that Mastercard bears. Instead, Mastercard

and the banks are engaged in arbitrage: they set rates to maximize profits—and do so without

regard to the terms of the contracts that they imposed on member banks and card members.

       B.       Applicable Contractual Provisions

        38.     The contractual obligations between member banks and their payment card

cardholders—including Plaintiffs and members of the proposed Classes—are set forth in each

bank’s Cardholder Agreements. The Cardholder Agreement is provided to credit card and debit

card applicants who must accept the terms prior to the issuance of each payment card.

        39.     Mastercard’s relationships with the issuing banks are also governed by written

agreements. These terms are memorialized in the Mastercard Rules.5 Banks that issue Mastercard-

branded payment cards to their cardholders are referred to in the Mastercard Rules as the “Issuers.”




5
                Mastercard                Rules               available                          at,
https://www.mastercard.us/content/dam/mccom/global/documents/mastercard-rules.pdf


                                                    12
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 14 of 21




        40.     The Mastercard Rules require member banks to include specific language in the

member banks’ Cardholder Agreements, and Mastercard “recommends and encourages” issuers

explain how FX rates are determined for Mastercard payment card transactions. See Mastercard

Rules at 125 (6.2 Issuer Responsibilities to Cardholders).

        41.     Specifically the Mastercard Rules state:

       Currency Conversion Procedure. The [Mastercard] Corporation further
       recommends and encourages Issuers to inform their Cardholders that part of the
       Corporation’s currency conversion procedure includes use of either a government-
       mandated exchange rate or a wholesale exchange rate, selected by the Corporation,
       and that the government-mandated exchange rate or wholesale exchange rate that
       the Corporation uses for a particular Transaction is the rate the Corporation selects
       for the applicable currency on date that the Transaction is processed (the Central
       Site Business Date), which may differ from the rate selected on the date the
       Transaction occurred or on the date the Transaction is posted to the Cardholder’s
       Account.

See Mastercard Rules at 125.

        42.     As discussed above, Mastercard mitigates foreign exchange risk by purchasing

futures, and do not engage in daily trading to ensure its currency needs are satisfied.

       C.       Mastercard Imposed Inflated Foreign Exchange Rates in Violation of the
                Mastercard Rules

        43.     Mastercard’s exchange rate practices with respect to Mastercard-branded cards

violate the Mastercard Rules and the Cardholder Agreements.

        44.     The exchange rates Mastercard imposes on credit card foreign transactions are not

always “wholesale exchange rate[s].” Instead, Mastercard frequently imposes rates that are—for

most currencies and on most dates—outside of the daily range of wholesale rates on the applicable

processing date in a direction that is disadvantageous for the cardholders and advantageous for

Mastercard and the member banks. This practice enables Mastercard and member banks to profit




                                                 13
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 15 of 21




from overcharging cardholders in violation of the Mastercard Rules and the Cardholder

Agreements.

        45.     An analysis of Mastercard’s publicly available historical exchange rates that it has

applied to foreign payment card transactions demonstrates that on a large portion of days and for

many heavily traded currencies, Mastercard imposed exchange rates that were not in fact

wholesale currency market rates.6

        46.     For example, an analysis of the exchange rates applied by Mastercard to convert

Euros to U.S. Dollars (“EUR/USD”) to the band of rates available in the wholesale FX market for

the corresponding dates for the period of October 2017 to September 2018 shows that the exchange

rates Mastercard applied to convert cardholder transactions from Euros to U.S. Dollars were higher

than the range of rates available in the wholesale market on 41 percent of the dates for the period

of October 2017 to September 2018. Mastercard’s rates were at least within the range of rates

available in the wholesale FX market on only 59 percent of those dates.

        47.     Discovery will show that Mastercard’s method for determining its rates is largely

algorithmic, and that Mastercard’s pattern of generating profits for itself by applying rates that are

higher than those promised in its contracts persisted throughout the relevant period, across

currency pairs. Each such instance of Mastercard imposing rates outside the rates it promised in

the Mastercard Rules and Cardholder Agreements injured Plaintiffs and Class Members and

imposed an “overcharge.”

        48.     The extent of the overcharge for each Plaintiff and Class Member Mastercard card

transaction can be calculated using transactional data in the possession, custody, or control of




6
 See Mastercard Currency Converter, https://www.mastercard.us/en-us/personal/get-
support/convert-currency.html (last accessed July 2, 2021).


                                                 14
               Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 16 of 21




Mastercard and the member banks; historical Mastercard rates from Mastercard’s website; and

historical wholesale FX market data from third-party providers. Any transactions that were not

subject to an overcharge—including transactions that took place on the limited number of dates

for which Mastercard applied an exchange rate that was within the range of rates available in

wholesale FX market—can be easily identified from those data sets and excluded.

                                 CLASS ACTION ALLEGATIONS

         49.     Plaintiffs assert their claims on behalf of the following Nationwide Class:

         Nationwide Class: All persons or entities with a Mastercard payment card who
         made a transaction in a foreign currency using such card within the applicable
         statute of limitations wherein the exchange rate imposed was not a government-
         mandated rate. Excluded from the Class are Mastercard’s executives and any Judge
         and judicial staff assigned to this case.

         50.     This action is brought, and may properly be maintained, as a class action under Fed.

R. Civ. P. 23.

         51.     Plaintiff Tiffany Wilson assert her claims on behalf of the following North Carolina

Class:

         North Carolina Class: All persons or entities with a Mastercard payment card
         residing in North Carolina who made a transaction in a foreign currency using such
         card within the applicable statute of limitations wherein the exchange rate imposed
         was not a government-mandated rate. Excluded from the Class are Mastercard’s
         executives and any Judge and judicial staff assigned to this case.

         52.     Numerosity: The Classes are so numerous that joinder of all Class Members is

impracticable.

         53.     Typicality: Plaintiffs’ claims are typical of the Class Members’ claims. Mastercard

imposed FX rates on Plaintiffs in the same manner as other Class Members and did not vary its

FX practices from consumer to consumer.




                                                  15
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 17 of 21




        54.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the Classes,

have no known conflicts with other Class Members, and have retained counsel experienced in

complex class action litigation.

        55.     Commonality: Common questions of law and fact exist as to all members of the

Classes and predominate over any questions solely affecting individual members of the Classes.

These common questions include:

   a. Whether Mastercard breached its Mastercard Rules by charging exchange rates not

       authorized by the consumers’ contracts;

   b. Whether Mastercard was unjustly enriched by its conduct;

   c. Whether Mastercard’s practices were deceptive, unconscionable, or unfair; and

   d. The proper measure of damages.

        56.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because Mastercard

has acted or refused to act on grounds that apply generally to the Classes, so that final injunctive

relief or corresponding declaratory relief is appropriate respecting the Classes as a whole.

        57.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the Classes predominate over any questions affecting only individual

members of the Classes, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Mastercard’s conduct described in this Complaint

stems from common and uniform policies and practices. Members of the Classes do not have an

interest in pursuing separate actions against Mastercard, as the amount of each Class Member’s

individual claim is small compared to the expense and burden of individual prosecution. Class

certification also will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments concerning Mastercard’s practices. Moreover, management of this action




                                                 16
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 18 of 21




as a class action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all Class Members’ claims in a

single forum.

        58.     The running of any statute of limitations has been equitably tolled by reason of

Mastercard’s fraudulent concealment and/or omissions of critical information regarding the

exchanged rates imposed. Through its affirmative misrepresentations and omissions, Mastercard

actively concealed from Plaintiffs and Class Members that the exchange rates imposed were not a

wholesale market rate and/or a rate reasonably related to Mastercard’s actual risk of exchanging

foreign currencies. Discovery of Mastercard’s illegal conduct takes extensive data analysis of

foreign exchange data, some of which is not available without paying significant costs.

        59.     As a result of Mastercard’s actions, Plaintiffs and Class Members were unaware,

and could not have reasonably known or learned through reasonable diligence, that they had been

overcharged as a direct and proximate result of Mastercard’s acts and omissions.

                                      CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
                                     Unjust Enrichment
                 (On Behalf of All Plaintiffs and Proposed Nationwide Class)

        60.     Plaintiffs incorporate each allegation above as if fully set forth herein.

        61.     As alleged above, for the large majority of all cardholder transactions during the

Class Period, the currency conversion rates imposed by Mastercard on cardholder foreign currency

transactions were not selected from either wholesale FX market rates or a government-mandated

rate as required by the Mastercard Rules and the Cardholder Agreements.

        62.     As a result of Mastercard’s exchange rate practices described herein, Mastercard

has been unjustly enriched by overcharging cardholders for foreign currency transactions.




                                                  17
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 19 of 21




        63.     Mastercard retained the amounts of those overcharges and, therefore, wrongfully

obtained a legal benefit. Mastercard collected these amounts to the detriment of Plaintiffs and the

Nationwide Class, and thus appreciated the benefit that in good conscience and equity Mastercard

should not be entitled to retain.

        64.     As a result, Mastercard has been unjustly enriched at the expense of Plaintiffs and

the Nationwide Class. Plaintiffs and the Nationwide Class therefore seek full disgorgement and

restitution of the amounts Mastercard retained as a result of Mastercard’s unlawful and/or wrongful

conduct alleged herein.

                            SECOND CLAIM FOR RELIEF
               (On Behalf of Plaintiff Wilson and the North Carolina Class)
Violation of the North Carolina Unfair Trade Practices Act (“NCUTPA”), N.C. Gen. Stat.
                                       § 75-1 et seq.

        65.     Plaintiff Wilson incorporates each allegation above as if fully set forth herein.

        66.     Mastercard’s conduct constitutes “unfair or deceptive acts or practices in or

affecting commerce” in violation of N.C. Gen. Stat. § 75-1.1. This alleged conduct substantially

affected commerce in the State of North Carolina and throughout the United States.

        67.     Mastercard’s conduct here was unfair and deceptive and was an inequitable

assertion of its power. Mastercard imposed FX exchange rates for the sole purpose of maximizing

Mastercard’s and member banks’ profits rather than being authorized by any contract or bearing

any reasonable relationship to the corresponding risk of fluctuation in the foreign exchanges

markets. The contractual language used in member bank Cardholder Agreements did not disclose

Mastercard would impose rates beyond those allowed by the Agreements.

        68.     Mastercard benefitted from imposing such FX rates without assuming any

corresponding risk because the transactions were being settled in U.S. Dollars, with currency

obtained through other contemporaneous transactions, and/or with currency that had been



                                                 18
              Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 20 of 21




purchased on the FX futures market. Mastercard’s conduct here was deceptive and Mastercard

made false promises and concealed or omitted material facts. As alleged above, for a substantial

percentage of all cardholder transactions during the relevant period, the currency conversion rates

imposed by Mastercard on foreign currency transactions were imposed at the extreme ends of the

daily ranges wholesale FX market rates such that Plaintiff Wilson and members of the North

Carolina Class were injured in the form of overcharges on FX payment card transactions.

        69.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff Wilson

and members of the North Carolina Class have been injured in their business and property in that

they incurred overcharges on foreign currency payment card transactions that they otherwise

would not have incurred in the absence of Defendants’ unlawful conduct.

        70.     As a result of Defendants’ violations of the North Carolina Unfair Trade Practice

Act, Plaintiff Wilson and members of the North Carolina Class seek treble damages, plus

reasonable attorney’s fees and court costs, pursuant to N.C. Gen. Stat. § 75-16.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes, ask for

judgment against Defendants as follows:

           a. Certification of this action as a class action on behalf of the proposed Classes;

           b. Designation of Plaintiffs as Class Representatives;

           c. Appointment of undersigned counsel as Class counsel;

           d. Judgment in favor of Plaintiffs on all causes of action;

           e. Declaration that the practices complained of herein are unlawful;

           f. Injunction requiring Mastercard to cease and desist from engaging in the unlawful

                practices alleged herein;




                                                19
           Case 1:21-cv-05930 Document 1 Filed 07/09/21 Page 21 of 21




           g. Damages in the form of all money improperly collected or received by Mastercard;

           h. Disgorgement of all amounts improperly collected or received by Mastercard;

           i. An award of pre-judgment and post-judgment interest as provided by law;

           j. An award of attorneys’ fees and costs; and

           k. Any further remedy the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all claims so triable.

Date: July 9, 2021                                    /s/ Sharon K. Robertson
                                                      Sharon K. Robertson
                                                      COHEN MILSTEIN SELLERS & TOLL
                                                      PLLC
                                                      88 Pine Street, 14th Floor
                                                      New York, NY 10005
                                                      T. 212.838.7797
                                                      F. 212.838.7745

                                                      Eric L. Cramer*
                                                      BERGER MONTAGUE PC
                                                      1818 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      T. 215.875.3009
                                                      F. 215.875.4604
                                                      ecramer@bm.net

                                                      E. Michelle Drake*
                                                      BERGER MONTAGUE PC
                                                      1229 Tyler Street NE, Suite 205
                                                      Minneapolis, MN 55413
                                                      T. 612.594.5933
                                                      F. 612.584.4470
                                                      emdrake@bm.net
                                                      *pro hac vice forthcoming

                                                      Counsel for Plaintiffs and the proposed
                                                      Class




                                                20
